DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2020/0008594A1 hereinafter referred to as Novacek. Novacek discloses a beach blanket assembly 101 having a surrounding barrier 111 for inhibiting debris from blowing onto said assembly, said assembly comprising: a blanket 101 being comprised of a flexible material wherein said blanket is configured to be laid on a support surface thereby facilitating a user to sit on said blanket; a barrier 111 being attached to and surrounding said blanket wherein said barrier is configured to inhibit debris from blowing onto said blanket; a plurality of sleeves 119, each of said sleeves being coupled to said barrier, each of said sleeves being positioned in a respective one of four corners of said barrier; and

a plurality of spikes 113, each of said spikes being extendable through said blanket wherein each of said spikes is configured to penetrate the support surface for retaining said blanket on the support surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novacek. Novacek discloses as per claim 2 wherein said blanket has a top surface, a bottom surface and a perimeter edge extending therebetween, said blanket having a plurality of openings 121 each extending through said top surface and said bottom surface, each of said openings being positioned adjacent to said perimeter edge, each of said openings being aligned with a respective one of four corners of said blanket (see fig. 1).
 Regarding the limitation said perimeter edge having a plurality of sides each having an equal length such that said blanket has a square shape, it would have been an obvious matter of design choice to select the shape of the blanket to be a square shape, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the blanker is of another shape, such as a rectangle.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Reclaim 3
Novacek as modified above discloses,
wherein said barrier has a lower edge and an upper edge, said lower edge being attached to said top surface of said blanket having said barrier extending upwardly from said top surface, said barrier being aligned with said perimeter edge of said blanket, said barrier extending fully around said perimeter edge.
Reclaim 4
Novacek as modified above discloses,
wherein each of said sleeves extends between said upper edge and said lower edge of said barrier.
Reclaim 5
Novacek as modified above discloses,
wherein each of said sleeves has an upper end and a lower end, said upper end of each of said sleeves being closed, said lower end of each of said sleeves being open 121, said lower end of each of said sleeves being aligned with a respective one of said openings in said blanket.
Reclaim 6
Novacek as modified above discloses,
wherein each of said spikes has a first end 203 and a second end 205, each of said spikes being insertable through a respective one of said openings in said blanket such that each of said spikes is positioned in a respective one of said sleeves having said first end of each of said spikes abutting said upper end of said respective sleeve, said second end of each of said spikes tapering to a point wherein said second end is configured to penetrate the support surface.
Reclaim 7
Novacek as modified above discloses,
a beach blanket assembly having a surrounding barrier for inhibiting debris from blowing onto said assembly, said assembly comprising: a blanket being comprised of a flexible material wherein said blanket is configured to be laid on a support surface thereby facilitating a user to sit on said blanket, said blanket having a top surface, a bottom surface and a perimeter edge extending therebetween, said perimeter edge having a plurality of sides each having an equal length such that said blanket has a square shape, said blanket having a plurality of openings each extending through said top surface and said bottom surface, each of said openings being positioned adjacent to said perimeter edge, each of said openings being aligned with a respective one of four corners of said blanket; a barrier being attached to and surrounding said blanket wherein said barrier is configured to inhibit debris from blowing onto said blanket, said barrier having a lower edge and an upper edge, said lower edge being attached to said top surface of said blanket having said barrier extending upwardly from said top surface, said barrier being aligned with said perimeter edge of said blanket, said barrier extending fully around said perimeter edge; a plurality of sleeves, each of said sleeves being coupled to said barrier, each of said sleeves being positioned in a respective one of four corners of said barrier, each of said sleeves extending between said upper edge and said lower edge of said barrier, each of said sleeves having an upper end and a lower end, said upper end of each of said sleeves being closed, said lower end of each of said sleeves being open, said lower end of each of said sleeves being aligned with a respective one of said openings in said blanket; and a plurality of spikes, each of said spikes being extendable through said blanket wherein each of said spikes is configured to penetrate the support surface for retaining said blanket on the support surface, each of said spikes having a first end and a second end, each of said spikes being insertable through a respective one of said openings in said blanket such that each of said spikes is positioned in a respective one of said sleeves having said first end of each of said spikes abutting said upper end of said respective sleeve, said second end of each of said spikes tapering to a point wherein said second end is configured to penetrate the support surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673